Citation Nr: 1601350	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-38 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of service connection for a cardiovascular disability.

2.  Entitlement to service connection for a cardiovascular disorder, to include arteriosclerotic heart disease with coronary artery disease, angina, and a history of myocardial infarction, status post triple coronary artery bypass surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from April 1945 to July 1946

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2010 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona. 

In a November 2014 statement of the case, the RO reopened the previously denied claim for service connection for a cardiovascular disorder but denied it on the underlying merits.  Notwithstanding prior RO action, the petition to reopen is designated on the title page above given that reopening on appeal is reserved to the Board's discretion.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In a June 1982 decision, the Board denied entitlement to service connection for a cardiovascular disorder.

2. The evidence added to the record since the June 1982 Board decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim for service connection for a cardiovascular disorder.

3.  The Veteran has a cardiovascular disability, namely arteriosclerotic heart disease with coronary artery disease, angina, and a history of myocardial infarction, status post triple coronary artery bypass surgery, that is as likely as not related to his active military service. 


CONCLUSIONS OF LAW

1.  The June 1982 Board decision denying the claim for service connection for a cardiovascular disability is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2.  New and material evidence has been presented to reopen the claim of service connection for a cardiovascular disorder.  38 U.S.C.A. § 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for entitlement to service connection for a cardiovascular disorder, to include arteriosclerotic heart disease with coronary artery disease, angina, and a history of myocardial infarction, status post triple coronary artery bypass surgery.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In this decision, the Board is reopening and granting the Veteran's claim of entitlement to service connection for a cardiovascular disability.  This award thus represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2015).

II.  Analysis

The Veteran petitions to reopen the previously denied service connection claim for a cardiovascular disorder.  For the following reasons, the Board finds that reopening is warranted.

Historically, the Veteran's August 1978 claim for service connection for a cardiovascular disorder was denied in an August 1980 decision by the RO, and the Board affirmed that denial in a June 1982 decision.  See also January 1983 Board Decision (determining that, because there was not clear and unmistakable error of fact or law, the Board's June 1982 decision was final).  At the time of the June 1982 Board decision, there was no further level of appellate review since the higher U.S. Court of Appeals for Veterans Claims (Court/CAVC) did not come into existence until 1988.  See Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (providing for Court review of final Board decisions stemming from adverse VA agency of original jurisdiction decision where notice of disagreement is received on or after November 18, 1988); see also 38 U.S.C.A. § 7266 (West 2002), Historical and Statutory Notes.  See, too, 38 U.S.C.A. §§ 4004(b), 4005 (West 1982) (currently 38 U.S.C.A. § 7104(b) and 7105(c) (2015), respectively); 38 C.F.R. § 19.104 (1985) (currently 38 C.F.R. § 20.1100 (2013)); 38 C.F.R. §§ 3.104, 19.192 (1988) (currently 38 C.F.R. §§ 3.104, 20.1103 (2015)).  That Board decision therefore became final and subsumed the prior RO decision.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104.

The submission of new and material evidence during the years since, however, would permit the reopening of this claim and require reconsidering it on its underlying merits.  38 U.S.C.A. § 5108 (West 2002).  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (describing "material evidence" as "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision.").

The Board finds that the evidence added to the record since the previous June 1982 Board denial - in particular a February 2011 letter from R.S., M.D., the Veteran's treating cardiologist, indicating the existence of relationship between the stress of the Veteran's active service and his current cardiovascular disability - is new and material and requires reopening of the Veteran's claim.  This statement is so significant that it must be considered in order to fairly decide the merits of the claim.  Moreover, at the time of the June 1982 Board decision, medical opinion evidence addressing the potential relationship between the Veteran's current cardiovascular disability and an in-service event or injury was not of record.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim of entitlement to service connection for a cardiovascular disability is reopened.

The Board further ascertains grounds for the grant of service connection for a cardiovascular disability.  In this regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition, including cardiovascular diseases such as arteriosclerotic heart disease and coronary artery disease, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including cardiovascular diseases, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Here, the Veteran has a currently diagnosed cardiovascular disability, namely arteriosclerotic heart disease with coronary artery disease, angina, and a history of myocardial infarction, status post triple coronary artery bypass surgery.  See, e.g., September 2014 VA Heart Conditions Disability Benefits Questionnaire (DBQ).  

His available service treatment records are silent for complaints of or treatment for a cardiovascular disability.  Despite this, the Veteran asserts that during his active service and since his discharge, he has experienced intermittent periods of cardiovascular symptomatology, including chest pain radiating into his arms, which have been attributed by medical professionals to his cardiovascular disability.  See, e.g., March 2010 Statement in Support of Claim (on VA Form 21-4138) (indicating that he has experienced progressively worsening symptoms of cardiac disability during and since his active service); August 1980 Statement in Support of Claim (reporting that, in December 1945 while he was serving in the area of Guam and Saipan, he experienced severe chest pain which affected both arms; stating that he was treated in the sick bay by a pharmacist's mate who commented that "it look[ed] like [the Veteran] had a heart condition"; and contending that, immediately after his discharge in 1946, he sought treatment for this condition from his family doctor).

The Board notes that the Veteran is competent to report both what he has been told by medical professionals and also what occurred during and since his active service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (finding that a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he was told by a medical professional).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and" may provide sufficient support for a claim . . ."); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting this in-service incurrence and subsequent intermittent symptomatology, especially given that his lay assertions concerning this are confirmed by the statements submitted by his private treating physician.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Specifically, Dr. J.R.C., maintained that he saw the Veteran several times in 1946 and 1947 for substernal (chest) distress, precipitated by excitement or exertion.  See November 1980 and June 1981 Statements from Dr. J.R.C.  He also reported that he was "sure" that the Veteran had myocardial ischemia at that time, and further noted that he specifically remembered prescribing the Veteran vasodilators to treat his cardiovascular disorder.  See id.  

Additionally, the Veteran's competent and credible assertions of the onset and continuity of cardiovascular symptoms are further bolstered by the medical opinion submitted by his private treatment provider indicating that the Veteran's cardiac disease is related to his active service, specifically to the stress of combat.  See February 2011 Statement from Dr. R.S., Director of Interventional Cardiology, Arizona Heart Institute.  See also Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  And although there is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician or other healthcare provider that has treated the Veteran, such a clinician does have an intimate knowledge of the severity of his condition over a span of time and his reported medical history, which, as noted, the Board has found to be both competent and credible.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

Although there is there is evidence in the form of a September 2014 VA examination report and an October 2014 addendum disassociating the Veteran's current cardiovascular disability from his active service, the examination report and opinion do not constitute probative medical evidence, as they fail to address the Veteran's competent complaints of experiencing chest pains during service and continuing cardiovascular symptomatology since his discharge.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that adequate examination is based on consideration of the claimant's medical history).  Rather, the VA examination report and addendum opinion do not provide any supporting rationale for the negative opinion and fail to address any pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that its weight may be discounted if it does not account for pertinent evidence of record that might call into question the conclusion reached).  In fact, the only rationale provided for the determination that the Veteran's claimed condition is less likely than not related to active service is that the Veteran "has not produced any new and/or material evidence related to his claim."  This determination is not within the purview of the medical examiner.  Moreover, this conclusory statement fails to address the Veteran's competent complaints of in-service symptomatology and the report from his private physician diagnosing myocardial ischemia immediately following his discharge from active service.  See Stefl, 21 Vet. App. at 124-25.  The September 2014 VA examination report and October 2014 addendum are therefore inadequate, and cannot form the basis for a denial of entitlement to service connection.

Accordingly, because there is medical evidence diagnosing current cardiovascular pathology in the form of arteriosclerotic heart disease with coronary artery disease, angina, and a history of myocardial infarction, status post triple coronary artery bypass surgery, given the evidence of incurrence of a cardiovascular condition during service, and considering the lay and medical evidence relating the in-service incurrence to the current diagnosis, the Board finds that the evidence is at least in a state of relative equipoise, and, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board thus finds that, with application of the doctrine of reasonable doubt, service connection for a cardiovascular disability, namely arteriosclerotic heart disease with coronary artery disease, angina, and a history of myocardial infarction, status post triple coronary artery bypass surgery, is warranted.  38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


ORDER

New and material evidence having been received, the claim for service connection for a cardiovascular disorder is reopened.

The reopened claim for service connection for a cardiovascular disability, to include arteriosclerotic heart disease with coronary artery disease, angina, and a history of myocardial infarction, status post triple coronary artery bypass surgery, is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


